Exhibit (k)(2) BlackRock Advisors, LLC 100 Bellevue Parkway Wilmington, Delaware 19809 , 2012 BlackRock Alternatives Allocation Master Portfolio LLC BlackRock Alternatives Allocation Portfolio LLC BlackRock Alternatives Allocation FB Portfolio LLC BlackRock Alternatives Allocation TEI Portfolio LLC BlackRock Alternatives Allocation FB TEI Portfolio LLC 100 Bellevue Parkway Wilmington, Delaware 19809 Ladies and Gentlemen: We are writing to confirm our understanding that BlackRock Alternatives Allocation Master Portfolio LLC, BlackRock Alternatives Allocation Portfolio LLC, BlackRock Alternatives Allocation FB Portfolio LLC, BlackRock Alternatives Allocation TEI Portfolio LLC and BlackRock Alternatives Allocation FB TEI Portfolio LLC (each, a "Fund" and collectively, the "Funds") have a nonexclusive, revocable license to use the word "BlackRock" in its name and that if BlackRock Advisors, LLC (the "Advisor") ceases to be the investment adviser to a Fund, such Fund will cease using such name as promptly as practicable, making all reasonable efforts to remove "BlackRock" from its name including calling a special meeting of unitholders. Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Funds, has informed us that the provision described above is contained in each Fund's investment management agree­ments, and that continued use of the name "BlackRock" if the Advisor ceases to be the investment adviser would probably violate those provisions of the Investment Company Act of 1940, as amended, that require that each Fund's name not be misleading. Execution of this letter agreement on behalf of the Fund will signify that the Fund understands that it has a nonexclusive, revocable license to the use of the name "BlackRock." BLACKROCK ADVISORS, LLC By: /s/ Neal Andrews Name: Neal Andrews Title: Managing Director BLACKROCK ALTERNATIVES ALLOCATION MASTER PORTFOLIO LLC By: /s/ Brendan Kyne Name: Brendan Kyne Title: Vice President BLACKROCK ALTERNATIVES ALLOCATION PORTFOLIO LLC By: /s/ Brendan Kyne Name: Brendan Kyne Title: Vice President BLACKROCK ALTERNATIVES ALLOCATION FB PORTFOLIO LLC By: /s/ Brendan Kyne Name: Brendan Kyne Title: Vice President BLACKROCK ALTERNATIVES ALLOCATION TEI PORTFOLIO LLC By: /s/ Brendan Kyne Name: Brendan Kyne Title: Vice President BLACKROCK ALTERNATIVES ALLOCATION FB TEI PORTFOLIO LLC By: /s/ Brendan Kyne Name: Brendan Kyne Title: Vice President Signature Page to BlackRock Alternatives Allocation Name Licensing Agreement
